Blandford, Justice.
The plaintiff in error was indicted and found guilty *483of the offense of stabbing. He moved the court for a new trial upon several grounds, but the following need only be mentioned and considered by this court: Because the court erred in instructing the jury as follows: “ If the evidence satisfies you that defendant gave the first insult and struck Jowers, the prosecutor, the first blow, the defendant cannot be justified for defending himself against blows from Jowers with his fist by cutting Jowers, although you may believe at the time of the cutting there was inequality in strength or other circumstances of advantage in favor of Jowers and against defendant, unless the defendant had, in good faith, waived or endeavored to abandon the fight, or-there was actual necessity to defend himself from serious injury.”
And because the court erred in giving the---following charge: “ If defendant and Jowers agreed to fight and did so, or went into the fight by mutual consent, defendant could not legally defend himself against blows from Jowers with his fist by cutting him, although there might have been, at the time of the cutting, circumstances producing relative inequality between them, unless before the cutting, the defendant had, in good faith, waived or endeavored to abandon the fight, or was under absolute necessity to do so, to prevent serious injury.”
Because the fine imposed by the court was excessive:
The court-refused the motion, and defendant-excepted1.
1. The act of 1847, Oobb’s Digest, 789, enacts-that “Any person who shall be guilty of the act of stabbing-;another,. except in his own defence, with a sword, dirk or knife, or.' other instrument of the like kind, shall,” etc. This statute-was subsequently amended, so that now, as it appears in -the-Code, it is enacted that “ Any person who shall be guilty of the act of stabbing another, except in his own defence, or other circumstances of justification, with a sword,”* etc.,— the words “ or other circumstances of justification ” being *484added to the act of 1847. These words were added doubtless for the purpose of rendering the law less harsh and severe than it was under the act of 1847, above referred to.
The instructions of the court to the jury excepted to were well calculated to withdraw from their consideration any circumstances of justification, which may have been shown by the proofs submitted, such as inequality in strength, age, weight or size, and the exact position of the parties when the stabbing was done, and the character of the blows inflicted by the prosecutor. In the first charge, if the accused struck the first blow, or gave the first insult, unless defendant waived or endeavored to abandon the fight in good faith, or there was actual necessity to defend himself from serious injury, he was guilty. And in the second charge, the circumstances of justification are withdrawn from the consideration of the jury;—if the accused and prosecutor agreed to fight, and did so, or went into the fight by mutual consent, then the accused could not legally defend himself against blows from prosecutor with his fist, by cutting him, although there might have been, at the time of the cutting, circumstances producing relative inequality between them, unless, before the cutting, the defendant had, in good faith, waived or endeavored to abandon the fight, or was under absolute necessity to do so, to prevent serious injury.
These charges would have been error upon a trial under an indictment for murder. Our Code provides that, to reduce the crime of murder to manslaughter, it must appear that the deceased was the assailant, or that the accused had abandoned the conflict in good faith before the mortal blow was given, or other equivalent circumstances. But in the present case, the court, by its charge to the jury, withdrew from their consideration any circumstances which may have surrounded the accused at the time of the cutting, which may have been equivalent to his having abandoned the conflict in good faith. On a trial for stabbing, the jury are to determine, in the first in*485stance, whether the same was done by the accused in his own defence, and also from all the facts and circumstances of the case, whether there were other circumstances of justification than that of self defence, and it is error for the court in its charge to restrict or circumscribe the jury in their rights and duty to judge and determine the circumstances which may or may not make the stabbing justifiable under the law.
2. When the law fixes a punishment by a fine, not to exceed one thousand dollars, for the commission of an offense in the discretion of the judge, in such a case, a fine within the limit prescribed is within the discretion of the judge, and is not the subject of review by this court.
Judgment reversed.
Hall, Justice, concurred, but furnished no written opinion.

Code, §4369.